PER CURIAM.
It is ordered by the Court that the motion of counsel for petitioner for a rule on respondent to show cause why a writ of injunction should not issue enjoining and restraining said respondent from reopening the hearing had and conducted on August 16, 1937, etc., be, and the same is hereby, overruled.
It is farther ordered, adjudged, and decreed by this Court that the petition for review of an order of the Securities and Exchange Commission entered therein on March 7, 1938, be, and the same is hereby, dismissed.